20

21

22

23

24

25

26

27

28

29

Judge: Christopher M. Alston

Chapter: 7

Hearing Date: July 2, 2021

Hearing Time: 9:30 a.m.

Hearing Site Telephonic - Call in
instructions at end of
document

Reply Date: June 25, 2021

UNITED STATES BANKRUPTCY COURT FOR THE
WESTERN DISTRICT OF WASHINGTON AT SEATTLE

In Re: Case No. 18-14820-CMA

DECLARATION OF RONALD G. BROWN IN
SAMIA EL-MOSLIMANY SUPPORT OF TRUSTEE’S MOTION TO APPROVE
AGREEMENT BETWEEN BANKRUPTCY ESTATES
Debtor.

 

 

 

RONALD G. BROWN declares under penalty of perjury of the laws of the State of
Washington as set forth below.

1. I am over the age of 21 and am competent to make this Declaration based on

personal knowledge.

2. ] am the Chapter 7 Trustee in this case and the Plaintiff in Adversary Proceeding
No. 19-01116.
3. I was appointed as the Chapter 7 Trustee in the above-referenced case on

December 20, 2018. The main asset in this case is real property located at 2655 SW 151* Place,
Seattle, WA 98166 (“Property”). The Debtor owns a 50% interest in the Property. As of the
Petition Date, the Debtor’s mother, Ann Paxton El-Moslimany, owned the other 50% interest in
the Property (“Ann El-Moslimany”).

4, Ann El-Moslimany (“Ann”) filed a voluntary chapter 7 bankruptcy petition on
December 29, 2020, Case No. 20-13149. Nancy James was appointed as the Chapter 7 Trustee on

the same date, Ann El-Moslimany (“Ann”) passed away on January 25, 2021.

DECLARATION OF RONALD G. BROWN Wood & Jones, P.S.
303 N. 67% Street

Seattle WA 98103-5209

Page | (206) 623-4382

Case 18-14820-CMA Doc172 Filed 06/11/21 Ent. 06/11/21 10:42:05 Pg.1of4

 
10

I

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29

 

 

5. The Property is owned one-half by my bankruptcy estate and one-half by the Ann
El-Moslimany bankruptcy estate. Both Samia El-Moslimany and Ann El-Moslimany claimed the
maximum homestead exemption in the Property of $125,000.

6. There is a consensual first position deed of trust in favor of Washington Federal
Bank in the approximate amount of $420,000. There is a consensual deed of trust in favor of Aziza
Al-Yousef (“Al-Yousef”), which was recorded several weeks after a judgment was entered against
Ann and Samia in the combined amount of approximately $1,900,000 in a defamation proceeding
brought by Hayat Sindi (“Sindi”) in Massachusetts District Court. There is a recorded judgment
against Samia in favor of Sindi in the amount of $1,550,299.00 There is a recorded judgment
against Ann in favor of Sindi in the amount of $344,000.00. Sindi is the largest creditor in both the
Samia bankruptcy estate and the Ann bankruptcy estate.

7. On January 25, 2013, Hayat Sindi (“Dr. Sindi”) filed a complaint against Samia and
Ann, seeking damages in the amount of $10,000,000.00 for defamation, tortious interference with
contract, tortious interference with advantageous relations, and intentional infliction of emotional
distress. After trial, the jury awarded damages of $3,500,000.00 against Debtor Samia El-
Moslimany and $600,000.00 against Ann El-Moslimany, which was later reduced to $1,550,299.00
and $344,000.00. See Proof of Claim # 5 filed by Hayat Sindi in the Samia bankruptcy case and
Proof of Claim #2 filed in the Ann case.

8. On September 1, 2016, the Debtor executed a Promissory Note in favor of Aziza Al-
Yousef (“Al-Yousef”), in the amount of $346,666.00. The Deed of Trust securing a Promissory
Note executed by Samia El-Moslimany was recorded in King County on November 7, 2016.

9. At my instruction, on September 12, 2019 my counsel filed a complaint seeking to
avoid the deed of trust given to Al-Yousef as a fraudulent transfer. The case is pending under
Adversary Proceeding No. 19-01116. In that Complaint | alleged that the granting of the Deed of
Trust to Al-Yousef was done intentionally to at least hinder or delay, if not outright defraud, Dr.

DECLARATION OF RONALD G. BROWN Wood & Jones, P.S.
303 N. 67" Street

Seattle WA 98103-5209
Page 2 (206) 623-4382

Case 18-14820-CMA Doc172 Filed 06/11/21 Ent. 06/11/21 10:42:05 Pg. 2o0f4

 
20

21

22

23

24

25

26

27

28

29

 

 

Sindi and prevent her from reaching the equity in the Property to satisfy her judgments she held
against Samia El-Moslimany and Ann El-Moslimany. | also alleged that the transfer, the granting of
the Deed of Trust, was constructively fraudulent because the Debtor did not receive reasonably
equivalent value in exchange for the transfer.

10. Nancy James is not a party to the Adversary Proceeding.

11. Samia and Ann, though her personal representative, Samia, have agreed to pay a
total of $300,000 to obtain dismissal of the Adversary Proceeding and any clams that Nancy James
has that relate to the Al-Youssef deed of trust.

12. I agreed with Trustee James to split the settlement proceeds 80-20, with 80% going
to the Samia estate. There are various reasons for the split. If 1 prevailed on my Complaint and the
Al-Yousef deed of trust was avoided and preserved I would have stepped into the shoes of the
second position deed of trust as to the entire property, not just as to Samia’s 50% interest. Also, |
believe that Hayat Sindi would be the main beneficiary of the avoidance of the deed of trust. Ms.
Sindi’s total claim is $1,900,000, 18% of which is secured by a judgment against Ann’s 50%
interest in the Property and the remaining 82% is secured by a judgment lien on Samia’s 50%
interest in the Property. Finally, my counsel and | did all the work and incurred all of the fees
relating to the Adversary Proceeding. The Adversary Proceeding has been very complicated with
novel issues and innovating arguments.

13. Using my best business judgment, | believe that an Agreement which provides that
my estate receives 80% of the settlement proceeds is fair and in the best interest of the creditors.

14 I] seek approval from this Court for the Trustee to execute all documents necessary
to effectuate the Agreement Between Estates entered into between the parties. A copy of the
Agreement Between Parties is attached to this Motion/Notice of Hearing and is being included in

the mailing that will be sent to all creditors.

DECLARATION OF RONALD G. BROWN Wood & Jones, P.S.
303 N. 67" Street

Seattle WA 98103-5209
Page 3 (206) 623-4382

Case 18-14820-CMA Doc172 Filed 06/11/21 Ent. 06/11/21 10:42:05 Pg. 3o0f4

 
21

22

23

24

25

26

27

28

29

 

 

Signed and dated this | ( day of June, 2021 at Seattle, Washington.
(ie <— 2——~__

Ronald G. Brown
Attorney Chapter 7 Trustee

 

DECLARATION OF RONALD G. BROWN Wood & Jones, P.S.
303 N. 67" Street

Seattle WA 98103-5209

Page 4 (206) 623-4382

Case 18-14820-CMA Doc172 Filed 06/11/21 Ent. 06/11/21 10:42:05 Pg.4o0f4

 
